      Case 2:21-cv-00418-APG-BNW Document 51
                                          50 Filed 08/13/21
                                                   08/10/21 Page 1 of 5


 1   SARAH E. HARMON
     Nevada Bar No. 8106
 2   STEPHANIE J. GLANTZ
     Nevada Bar No. 14878
 3   BAILEY KENNEDY
     8984 Spanish Ridge Avenue
 4   Las Vegas, Nevada 89148-1302
     Telephone: 702.562.8820
 5   Facsimile: 702.562.8821
     SHarmon@BaileyKennedy.com
 6   SGlantz@BaileyKennedy.com

 7   JENNIFER MCKEE
     Nevada Bar No. 9624
 8   CLYDE & CO US LLP
     3960 Howard Hughes Parkway, Suite 500
 9   Las Vegas, Nevada 89169
     Telephone: 702.633.5703
10   Facsimile: 702.990.3501
     Jennifer.McKee@clydeco.us
11
     JAMES P. KOELZER
12   Admitted under LR IA 11-2
     ELIZABETH L. MUSSER
13   Admitted under LR IA 11-2
     CLYDE & CO US LLP
14   355 South Grand Avenue, Suite 1400
     Los Angeles, California 90071
15   Telephone: 213.358.7600
     Facsimile: 213.358.7650
16   James.Koelzer@clydeco.us
     Elizabeth.Musser@clydeco.us
17
     Attorneys for Defendants Certain Underwriters at Lloyd's,
18   London Subscribing to Policy No. B0595XN5229017
     (erroneously sued as Certain Underwriters at Lloyd's
19   London subscribing to Besso policy number
     B0595XN5229017, Apollo Liability Consortium Number
20   9984, including Apollo Syndicate Management Limited)

21                               UNITED STATES DISTRICT COURT

22                                       DISTRICT OF NEVADA

23
     FREYSSINET, INC., a Virginia corporation,          Case No. 2:21-CV-00418-APG-BNW
24
                                  Plaintiff,             STIPULATION AND PROPOSED
25                                                       ORDER TO CONTINUE STAY OF
                   vs.                                   COVERAGE ACTION PENDING
26                                                       FURTHER SETTLEMENT
     BESSO INSURANCE GROUP LTD., et al.,                 DISCUSSIONS
27
                                  Defendants.
28

                                                Page 1 of 5
       Case 2:21-cv-00418-APG-BNW Document 51
                                           50 Filed 08/13/21
                                                    08/10/21 Page 2 of 5


 1           This Stipulation is entered into by and between plaintiff Freyssinet, Inc. and defendants Certain
 2   Underwriters at Lloyd’s, London subscribing to policy no. B0595XN5229017 (“Underwriters” )
 3   (erroneously sued as Certain Underwriters at Lloyd’s London subscribing to Besso policy number
 4   B0595XN5229017, Apollo Liability Consortium Number 9984, including Apollo Syndicate
 5   Management Limited) by and through their undersigned counsel, with reference to the following:
 6           WHEREAS, Freyssinet filed a complaint initiating the instant action on March 12, 2021,
 7   captioned Freyssinet, Inc. v. Besso Insurance Group Ltd., Case No. 2:21-CV-00418-APG-BNW (D.
 8   Nev.) (the “Coverage Action” ).
 9           WHEREAS, on April 12, 2021, Underwriters filed an answer in the Coverage Action. (ECF
10   No. 13.)
11           WHEREAS, pursuant to stipulation, the Court dismissed the following parties from the
12   Coverage Action without prejudice: Apollo Liability Consortium Number 9984 (ECF No. 44); Apollo
13   Syndicate Management Limited (ECF No. 44); and Besso Insurance Group Ltd. (ECF No. 46).
14           WHEREAS, Freyssinet and Underwriters are the only parties remaining in the Coverage
15   Action (the “Parties” ).
16           WHEREAS, the Court approved a stipulated stay of the Coverage Action on June 8, 2021, to
17   allow the Parties to prepare for and participate in a mediation that could entirely resolve the matters in
18   dispute in the Coverage Action. (ECF No. 49.)
19           WHEREAS, the Court ordered the Parties to provide an update regarding their efforts to
20   mediate this matter on or before August 10, 2021. (ECF No. 49.)
21           WHEREAS, in the absence of a notification of settlement and planned dismissal with
22   prejudice, the Parties agreed to schedule and participate in a Rule 26(f) conference on or before August
23   26, 2021, and to file a proposed discovery plan and scheduling order within 14 days of the conference,
24   and no later than September 9, 2021. (ECF No. 49.)
25           WHEREAS, the Parties participated in a mediation on July 27, 2021 with neutral Ross Hart.
26           WHEREAS, the Parties have not reached agreement, but they are currently evaluating a
27   mediator’s proposal with a deadline of August 30, 2021.
28   ///

                                                    Page 2 of 5
       Case 2:21-cv-00418-APG-BNW Document 51
                                           50 Filed 08/13/21
                                                    08/10/21 Page 3 of 5


 1           WHEREAS, mediator Mr. Hart requested that the Parties adopt a standstill on any claim
 2   prosecution or defense activity while they are in the process of evaluating and responding to the
 3   mediator’s proposal.
 4           WHEREAS, successful mediation will enable Freyssinet to dismiss the Coverage Action in its
 5   entirety with prejudice, obviating the need for further litigation.
 6           WHEREAS, the Parties believe that a continued stay of the Coverage Action will make
 7   resolution more likely, as a continued stay will enable the Parties to focus on evaluating the pending
 8   mediator’s proposal.
 9           WHEREAS, the Parties believe that a continued stay of the Coverage Action will limit the
10   need for Court involvement in the Parties’dispute.
11           WHEREAS, the Parties agree that if the pending mediator’s proposal is not accepted on August
12   30, 2021, they will schedule and participate in a Rule 26(f) conference by September 10, 2021, and
13   will file a proposed discovery plan and scheduling order by September 24, 2021, within 14 days of the
14   Rule 26(f) conference.
15           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED:
16           1.      The stay of the Coverage Action is continued to allow the Parties to evaluate a pending
17   mediator’s proposal that resulted from the Parties’mediation on July 27, 2021, with neutral Ross Hart.
18           2.      On or before September 7, 2021, the Parties will update the Court regarding the status
19   of their efforts to mediate this matter.
20           3.      Unless they advise the Court that the Coverage Action has settled and will be dismissed
21   with prejudice by a date certain, the Parties agree to schedule and participate in a Rule 26(f) conference
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    Page 3 of 5
       Case 2:21-cv-00418-APG-BNW Document 51
                                           50 Filed 08/13/21
                                                    08/10/21 Page 4 of 5


 1   on or before September 10, 2021 and to file a proposed discovery plan and scheduling order within 14
 2   days of the conference, and no later than September 24, 2021.
 3          DATED this 10th day of August, 2021.
 4                                                      BAILEY KENNEDY
 5

 6                                                      By:     /s/ Sarah E. Harmon
                                                                SARAH E. HARMON
 7                                                              STEPHANIE J. GLANTZ
 8                                                      - AND –
 9                                                              JAMES P. KOELZER
                                                                ELIZABETH L. MUSSER
10                                                              JENNIFER MCKEE
                                                                CLYDE & CO US LLP
11

12                                                      Attorneys for Defendants
                                                        Certain Underwriters at Lloyd's, London
13                                                      Subscribing to Policy No. B0595XN5229017
                                                        (erroneously sued as Certain Underwriters at
14                                                      Lloyd's London subscribing to Besso policy
                                                        number B0595XN5229017, Apollo Liability
15                                                      Consortium Number 9984, including Apollo
                                                        Syndicate Management Limited)
16

17   ///
18   ///
19   ///
20

21

22

23

24

25

26

27

28

                                                 Page 4 of 5
     Case 2:21-cv-00418-APG-BNW Document 51
                                         50 Filed 08/13/21
                                                  08/10/21 Page 5 of 5


 1                                             SNELL & WILMER LLP
 2

 3                                             By:      /s/ Kelly Dove
                                                        KELLY DOVE
 4                                                      GIL KAHN
 5                                             - AND –
 6                                                      DAVID E. SUCHAR
                                                        JOHN R. DARDA
 7                                                      BRYAN R. FREEMAN
                                                        JEVON C. BINDMAN
 8                                                      MASLON LLP
 9
                                               Attorneys for Plaintiff
10                                             Freyssinet, Inc.
11
                                Order
12
                    IT IS SO ORDERED
13
                    DATED: 11:18 am, August 13, 2021
14

15                                                                       IT IS SO ORDERED:
16                  BRENDA WEKSLER
                    UNITED STATES MAGISTRATE JUDGE
17                                             UNITED STATES DISTRICT COURT JUDGE
18

19                                                   Dated:

20

21

22

23

24

25

26

27

28

                                        Page 5 of 5
